Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 6/02/2020 has been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/02/2020 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitation from claim 12 must be shown or the feature(s) canceled from the claim(s):
“…the source contact plugs being electrically connected to the horizontal conductive layer.”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17, and 23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Oshiki (US # 20180277499).

Regarding Claim 16, Oshiki teaches a semiconductor device, comprising: 

a memory cell region (a memory cell region Rm) including 
a second substrate (conductive film 12 may contain silicon) on an upper portion of the first substrate (shown), 
gate electrodes (electrode films 40) spaced apart from each other and vertically stacked on the second substrate, 
channel structures (CL) extending vertically through the gate electrodes to the second substrate, 
first separation regions (ST) penetrating through the gate electrodes between the channel structures and extending in one direction (X-direction), and a 
second separation region (50b, 50a) extending vertically to penetrate through the second substrate from above and having a bent portion due to a change in width (see W1 > W2).

Regarding Claim 17, Oshiki teaches the semiconductor device as claimed in claim 16, wherein the bent portion of the second separation region is disposed in the second substrate (shown in Fig. 2).

Regarding Claim 23, Oshiki teaches a semiconductor device, comprising: 
a first substrate (10); 
circuit elements ([0059]) on the first substrate; 
a first insulating layer (11) covering the circuit elements; 

gate electrodes (electrode films 40) spaced apart from each other and vertically stacked on the second substrate; 
a second insulating layer (43) covering the gate electrodes; and 
a separation region (50b, 50a) spaced apart from the gate electrodes, penetrating through the second insulating layer and the second substrate to vertically extend the second substrate, and having a bent portion (see W1 > W2 causing a bend in the sidewall).


Allowable Subject Matter

Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a device comprising a horizontal conductive layer between the second substrate and the gate electrodes, and a second separation region extending vertically to penetrate through the second substrate from above, wherein the second separation region includes a first region extending inwardly of the second substrate from above in trench form and a second region connected to a lower end of the first region within the 

Claims 2-15 are dependent on the claim 1 and are allowable at least based on that dependency.

Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baek (US # 20190237477)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899